Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 2, 5-9, 11, 12, 15-17, 19, 24, 26- 29, and 51-66 are pending in the present application.
2.	Claims 1, 2, 5, 7, 11-12, 15-17, 19, 24, 26 and 29 are amended, Claims 3-4, 13-14, 30-36, 38, 43 and 46-47 are canceled and new Claims 51-66 are added in the Response of 1/28/2022. The subject matter of new Claims 51-66 is germane to the elected and examined invention so the claims are joined for examination.
3.	Claims 1, 2, 5-9, 11, 12, 15-17, 19, 24, 26- 29, and 51-66 are all the claims under examination.
4.	This Office Action is final.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
Applicants have made a bona fide effort to rectify the deficiencies for the improper use of the term, e.g., Tween, SpectraMax, EZ-link Sulfo-NHS-LC Biotin, which is a trade name or a mark used in commerce.

Claim Objections
6.	The objection to Claims 1-9, 11-17, 19, 24, 26-36, 38, 43, 46, and 47 because of informalities is withdrawn for the pending claims and moot for the canceled claims.  


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1-9, 11-17, 19, 24, 26-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) Applicants have amended Claims 1-9, 11-17, 19, 24, 26-29 to delete the parentheses for the recitations “(according to Kabat Numbering)” and “(residues numbered according to Kabat Numbering)”.  

Objections Maintained
Specification
8.	The objection to the abstract of the disclosure is maintained. 
	In as much as Applicants have amended to abstract to delete obvious legal language, they have not amended the abstract to avoid implied language (i.e., “Disclosed are…”), which as shown below from the original objection, is considered improper language.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.”
Correction is required.  See MPEP § 608.01(b).
The objection is maintained.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	The rejection of Claims 
The rejection for the claims directed to a method for producing a first and a second Fab as separate entities is withdrawn.

Response to Arguments
	The plain meaning of a bispecific antibody for generic method claims 11 and 57 is defined in the specification to contain a hinge region:
“Each heavy chain associates with the other heavy chain via interfaces between the hinge-CH2- CH3 segments of each heavy chain, with the association between the two CH2- CH3 segments forming the Fc region of the antibody. “

“IgG antibodies can be WO 2018/118616 PCT/US2017/06629622further divided into subtypes, e.g., IgGI, IgG2, IgG3, and IgG4 which differ by the length of the hinge regions,…”

So it is not clear what hinge from which isotype of any one of the bispecific constructs would be comprised especially with respect to dependent claims 26-29 (generic Claim 11) and 63-65 (generic Claim 57) where the HC CH1 may be from different isotypes and altogether different from the overall isotype of the heavy chain. Nowhere in the method claims is there mention of a hinge much less the isotype identity being present to facilitate the assembly of the two separate heavy chains to generate the bispecific construct. Under Birmingham v. Randall, 171 F.2d 957, 80 USPQ 371, 372 (CCPA 1948) "To establish an actual reduction to practice of an invention directed to a method of making a product, it is not enough to show that the method was performed. "[S]uch an invention is not reduced to practice until it is established that the 
	The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
10.	The rejection of Claims 1, 2, 5-9, 11, 12, 15-17, 19, 24, 26- 29, and 51-66
 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
a) Applicants allege the claims have been amended to reflect the designs that are disclosed in Table 4 which demonstrate good segregation and assembly of antigen binding pairs. The rejection should be reconsidered in view of the claim amendments and the data provided in the Specification, particularly in Table 4.
Response to Arguments
and CL Ckappa are what have been shown to yield the pairing improvement for the methods of co-producing the first and the second Fab in the host cell:

    PNG
    media_image1.png
    92
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    145
    576
    media_image2.png
    Greyscale
.
It is not plausible that the full scope of generic method Claim 1 would provide sufficient structure to ensure the functional criteria of universal improved pairing of just any first Fab and second Fab being produced under the generic method. Amending Claim 1 to combine the subject matter of instant Claim 2 could overcome the rejection.
	AS regards generic Claim 11 for the bispecific antibody design method, it is not plausible that the full scope of generic method Claim 11 would provide sufficient structure to ensure the functional criteria of universal improved pairing of just any bispecific antibody being produced under the generic method. Amending Claim 11 to combine the subject matter of instant Claim 12 could overcome the rejection.
AS regards generic Claim 51 for the first and second Fab design method of generic Claim 51, those residue substitutions in the HC CH1 and CL Ckappa in Table 4 de minimus structure as claimed in generic Claim 51 has been substantiated on the record.
As regards generic Claim 57 for the bispecific design method of generic Claim 57, those residue substitutions in the HC CH1 and CL Ckappa in Table 4 are what have been shown to yield the pairing improvement for the methods of co-producing the bispecific antibody in the host cell. Applicants have not shown themselves to be in possession of anything less than what is shown in Table 4. No de minimus structure as claimed in generic Claim 57 has been substantiated on the record.
Applicants generic claims alleged to have the engineered structures capable of improved pairing of light/heavy chains is a wish to know. See MPEP 1643.
The rejection is maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	The rejection of Claims 1, 7-9, 11, 17, 19, 24, and 26-29 under 35 U.S.C. 103 as being unpatentable over Zymeworks, Inc. (US 20170204199 (15/314,496); filed May 29, 2015; IDS 4/30/2021) is maintained.
	Applicants allege for claims 1 and 11, these combinations are K145A and S188A/G in the first heavy chain constant region and S131R and S176I in the light chain kappa constant region coupled with specific combinations in the second heavy chain constant region and second light chain kappa constant region. These specific combinations in the second heavy chain constant region and second light chain kappa constant region are (i) wild type sequences for both, (ii) S188I in the second heavy chain constant region and S176A/G in the second light chain kappa constant region, or (iii) K221E in the second heavy chain constant region and E123K in the second light chain kappa constant region. For claims 51 and 57, these combinations are K145A and K221 E in the first heavy chain constant region and S131R and E123K in the light chain kappa constant region coupled with a second heavy chain constant region and a second light chain kappa constant region having wild type sequences.
	Response to Arguments
	Generic structures in Claims 1 and 11 are not required to contain element (d)(iii) but is construed as being an option. Those elements in (d)(iii) are not taught or suggested in the Zymeworks reference alone or in combination with other CH1/CL 
	The rejection is maintained.

Conclusion
12.	No claims are allowed.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643